Hooker, J.
(dissenting):
I find myself unable to agree with the conclusion that we cannot hear this appeal; and before stating the reasons which, impel me to dissent, I desire- to set oiit the facts anexv.
Upon the argument it-was,'by affidavit filed with this court, suggested by the attorney for the executrix of the last will'and testament of John J. Van Hostrand, Jr., deceased,, that- John J.-Van Hostrand, Jr., one of the respondents, -died" since, the enti'y of the order appealed from and before the appeal was taken. It was urged that because of this death the court should not hear this appeal until his executrix had been substituted for the deceased respondent. The appellant has, pursuant to permission given her,, filed a brief in opposition to the affidavit. If the question so presented, whether the appeal , may properly be heard, be determined in' appellant’s, favor, the merits of the appeal then should be considered:
The judgment in this case was entered on May 8,. 1889, and the order appealed from," amending the judgment, was entered on June 11,1889. . This appeal was taken on'January 22,1907.. The defend-." 'ant John J. Van JSTostrand,, Jr.,'died in February, 1906, at the age ■ of twenty-seven years, unmarried, leaving a last will and testament; -Louisa B. Van Hostrand, his mother; was named in the .will as executrix, and she is his sole heir, next of kin-, legatee and devisee. Before the hearing of the appeal the proper representatives of the *265deceased parties were substituted as respondents, except the representatives of John J. Van Vostrand, Jr." On February 6, 1907, within fifteen days after the. notice of appeal bears, date, an application was made by the appellant at Special Term to substitute Louisa B. Van Vostrand as'executrix of the will of the defendant respondent John J.'Van Vostrand, Jr., as a defendant in place of said John J. Van Vostrand, Jr. She opposed the application, and on February 8, 1907, obtained an order denying appellant’s motion. On or about March 12, 1907, this court, pursuant to stipulation, on motion of Louisa B. Van Vostrand, dismissed the appeal of this appellant from said order denying the substitution. (118 App. Div. 903.)" The position of the executrix is inconsistent; before the hearing of this appeal she refuses to be substituted, defeats a motion to compel the substitution and moves to dismiss an appeal from the order refusing to direct it, and upon the argument urges that the court may not hear the appeal because she has not been substituted in place of her testator.
Section 1297 of the Code of Civil Procedure provides : “ Where the adverse party has died since the making of the order or the rendering of the judgment appealed from, or where the judgment' appealed from was rendered after his death, in a case prescribed by law, an appeal may, be taken as if he was living, but it cannot be heard until the heir, devisee, executor or administrator, as the case requires, has been substituted as the respondent.” It is perfectly apparent that one of the primary purposes of the section is to confer the right of appeal upon a party where the adverse party has died subsequent to -the rendering of a judgment or the entry of an order and before the taking of an appeal;' but the provision that the appeal “ cannot be heard until the heir, devisee; executor or administrator, as the case requires, lias been substituted as the respondent ” is for the advantage of the persons there named and them alone, that the proper one of them being substituted he might move to dismiss the appeal or argue for the aifirmance of the judgment or order appealed from; for the appellant could argue for reversal as well without as with the opposition of a respondent. The executrix, Louisa B. Van Vostrand, being an adult, could waive the benefit she might have of the provision of the section. Her conduct cannot be"construed otherwise than as such waiver, and *266she should not be permitted to prevent other parties from proceeding to a determination of their rights. My conclusion is' that the appeal has been properly heard.
This appeal was submitted to this court on March 18, -1907: On June 17,1907, a motion was made in this -court by a firm of attorneys stating they appeared] specially for: Louisa B. Van- Nostrand, individually and as executrix of the last will and testament of John J. Vaii Nostrand, Jr.,, deceased, and who also stated they appeared as amici curias asking that this appeal" be dismissed because the order, of June 11, 1889, with the notice of entry thereof, was served soon after its entry upon the" attorneys for the appellant, as appears from a copy of that "order, which has recently-been found, bearing the'original admissioú of service.of a copy of such order and its notice of entry. For the reasons I have just expressed, this motion should not prevail. Louisa B. Van Nostrand is not a party tó this action, either individually dr as executrix of-John" J. Van Noskrand, Jr., deceased, for the very cogent-reason that she will not, so far as she can prevent it, permit liefself to become a party to this record. When the notice of appeal was served on her, she not only did not voluntarily ask for her substitution, but Opposed the motion of the. appellant that she be substituted, and being successful in defeating that motion, moved' to dismiss the present appellant’s appeal therefrom. . From what has been' said, it must be apparent that she has' done everything in her power to keep herself' out ■ of this, case, and now should not be indulged when she. makes a motion to dismiss the appeal herein. Nor is there any necessity for a friend of the court to.act in this case, as her attorneys have sought to act in making this motion. The notice of appeal, pursuant to the statute,' was served upon the executor of John J. Van Nostrand, Jr., deceased, and if there has been,, or is now, any reason why the- appeal should be dismissed, the section of the Code which has. been cited is ample to allow the substitution of some person representing the estate of the deceased for the purpose .of making this motion to. dismiss the appeal. Heretofore, she and her attorneys have urged in the strongest terms that the appeal cannot be considered because she is not a party to the record. I reach the conclusion"that she can waive, and-has waived, her right to become a party to "the. record so ¡.that, the appellant may prosecute" her appeal, but.,she cannot take the incon*267sistent position of waiving the right to be in the case, and at the same time insisting that she is in it, for the purpose of making a motion to dismiss the appeal. I also conclude that the motion to dismiss should be denied.
All this leads to a consideration of the merits of the appeal. An inspection of the order discloses the fact that no moving papers are recited therein; the first part of the order merely states that a motion having been made to amend the findings and decree, and after hearing certain counsel appearing for certain parties, and upon due consideration, it is ordered, etc. This infirmity alone would seem sufficient -to require a reversal of the order.' (Matter of Burnham, 64 App. Div. 596.)
The judgment construed the last will and testament of John J. Yan Yostrand, the elder, the grandfather of the defendant John J. Yan Yostrand, Jr., now deceased, and, among other things, decreed that in and by the 9th clause of his will he intended to create a trust for his grandson, John J. Yan Yostrand, the younger, during the life of the latter, and that upon the death of the beneficiary his share should go to his children. The order appealed from undertook, to amend the judgment by striking out the word “ children ” and inserting in place thereof the words “ legal heirs on their attaining the age of twenty-five years.” It is, of course, clear that the amendment to the judgment sought to be made by the order appealed from affected substantial rights of parties, for an entirely different, class would take the fund which was to be held in trust for the grandson in case of his death without children under the provisions of the judgment as amended, It is settled that an amendment of this character may not be made upon motion. After the entry of judgment in an equity action on findings of fact and conclusions of law, the Special Term which tried the action has no power on motion for' resettlement of the findings and conclusions to make amendments therein, altering the decision on the merits and changing the .substantial rights of the parties. (Heath v. N. Y. B. L. B. Co., 146 N. Y. 260; Stannard v. Hubbell, 123 id. 520.) The remedy was by appeal rather than motion, and the order should be reversed.
Appeal dismissed, with ten dollars costs and disbursements.